Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
i.       Claims 1-18,26-33 are drawn to a method for wireless communications, comprising:  2performing a first clear channel assessment for a channel using a first beam;  3detecting interference for the first beam on the channel based at least in part on 4the first clear channel assessment; and  5performing a second clear channel assessment for the channel using a second 6beam based at least in part on the detected interference for the first beam, wherein the second 7beam is different from the first beam classified in CPC H04W72/08.
ii.       Claims 19-25, 34-37 are drawn to a method for wireless communications, comprising:  2starting a counter for a plurality of clear channel assessments for a channel, 3wherein each clear channel assessment of the plurality of clear channel assessments is 4performed using a respective beam of a plurality of beams;  5monitoring the channel using the plurality of beams based at least in part on 6starting the counter; 7decreasing the counter by a decrement value for each transmission time 8interval that the channel is determined to be clear for each beam of the plurality of beams 9based at least in part on the monitoring; and  10transmitting one or more signals over the channel using one or more beams of 11the plurality of beams based at least in part on the counter reaching a threshold value classified in CPC H04B7/06. 
III. 	Inventions (i) and (ii) are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01). In the instant case the different inventions are distinct from each other because of the following reasons: Invention (i) deals with a method for wireless communications, comprising:  2performing a first clear channel assessment for a channel using a first beam;  3detecting interference for the first beam on the channel based at least in part on 4the first clear channel assessment; and  5performing a second clear channel assessment for the channel using a second 6beam based at least in part on the detected interference for the first beam, wherein the second 7beam is different from the first beam. Invention (ii) deals with a method for wireless communications, comprising:  2starting a counter for a plurality of clear channel assessments for a channel, 3wherein each clear channel assessment of the plurality of clear channel assessments is 4performed using a respective beam of a plurality of beams;  5monitoring the channel using the plurality of beams based at least in part on 6starting the counter; 7decreasing the counter by a decrement value for each transmission time 8interval that the channel is determined to be clear for each beam of the plurality of beams 9based at least in part on the monitoring; and  10transmitting one or more signals over the channel using one or more beams of 11the plurality of beams based at least in part on the counter reaching a threshold value  .
IV.    Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different modes or operation, different functions, or different effects, restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Ant amendment of inventorship must be accompanied by request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416